DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the amendment filed on March 14th 2022.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 12-16 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Germani et al. (WO 2016/050346; “Germani”) in view of Bailey (EP 1 947 247 A2) and Laubie (WO 03/067177; refer to attached translation).
Regarding claim 1, Germani discloses a method of controlling a hazardous device (pg. 5 ll. 29-32) comprising the steps of:
providing a combination of a barrage unit (11) and a container (12) for holding a liquid (pg. 2 ll. 18-21), the container (12) being shaped as a bag adapted to receive the barrage unit (11; Fig. 2), the barrage unit (11) being shaped as a pouch for receiving the hazardous device (pg. 6 ll. 13-14; Fig. 2), the pouch comprising first and second side walls (Fig. 3); 
11; pg. 6 ll. 13-14) in the container (12) with the hazardous device with the pouch shaped barrage unit (11; pg. 6 ll. 13-16).
Germani fails to disclose each side wall comprising a pad, each pad comprising an absorbent fibrous material and a superabsorbent polymer, adding a liquid to the container so that the barrage unit absorbs the liquid.
However, Bailey teaches a pad (3), each pad (3) comprising an absorbent fibrous material and a superabsorbent polymer (para. [0020], [0033], [0035]), adding a liquid so that a barrage unit (1) absorbs the liquid (para. [0040]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified a) the side walls, and b) container of Germani by having provided a) pad, and b) the addition of liquid as taught by Bailey, in order to a) attenuate the detonation, and b) provide blast suppression (para. [0056])). 
Germani in view of Bailey fail to disclose the container being impermeable to liquids.
However, Laubie teaches a container being impermeable to liquids (pg. 24 of the translation, para. 6). 
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the container of Germani in view of Bailey by having provided a liquid impermeable container as taught by Laubie, in order to contain splashes which could injure people or equipment.

Regarding claim 2, Germani disclose the barrage unit (12) with side walls (Fig. 3).  
Germani fails to disclose each pad is sandwiched between first and second liner layers of a respective one of the first and second side walls.
However, Bailey teaches a pad (3) is sandwiched between first and second liner layers (2 top, 2 bottom; Fig. 2a).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the side walls of Germani by 
Regarding claim 3, Germani discloses a pouch shaped barrage unit (11) in the container (12; Fig. 3).
Germani fails to disclose wherein the liquid is added to the container before the step of arranging the hazardous device and pouch shaped barrage unit in the container.
However, Bailey teaches a liquid is added to a barrage unit (1) prior to coming into contact with a hazardous device (5; para. [0030]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the container of Germani by having provided a prior saturation step as taught by Bailey, in order to prevent detonation, and facilitate containment of the hazardous material, due to the weight of the water. 
Regarding claim 12, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the superabsorbent polymer is one or more polyacrylate or polyamide.
However, Bailey teaches a superabsorbent polymer is one or more polyacrylate or polyamide (para. [0050]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a polyacrylate or polyamide as taught by Bailey, in order to absorb a large amount of water (para. [0050]).
Regarding claim 13, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the one or more polyacrylate or polyamide is one or more polyacrylate salt or polyamide salt.
However, Bailey teaches the one or more polyacrylate or polyamide is one or more polyacrylate salt or polyamide salt (para. [0020]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a polyacrylate salt or polyamide salt as taught by Bailey, in order to absorb a substantial amount of water (para. [0020], [0050]).
Regarding claim 14, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the fibrous material is a cellulosic material.
However, Bailey teaches the fibrous material is a cellulosic material (para. [0022]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a cellulosic material as taught by Bailey, in order to increase the rate of water uptake (para. [0017]).
Regarding claim 15, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein each of the liner layers comprises a hydrophilic material
2) comprises a hydrophilic material (para. [0034]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a hydrophilic liner as taught by Bailey, in order to attract water into the barrage unit.
Regarding claim 16, Germani discloses an apparatus for controlling a hazardous device (pg. 5 ll. 29-32) comprising:
a pouch shaped barrage unit (11) comprising first and second side walls (Fig. 3), a container (12) for holding a liquid (pg. 2 ll. 18-21), the container (12) being dimensioned to receive the barrage unit (11; Fig. 3)
Germani fails to disclose each side wall comprising a pad, each pad comprising an absorbent fibrous material and a superabsorbent polymer.
However, Bailey teaches a pad (3), each pad (3) comprising an absorbent fibrous material and a superabsorbent polymer (para. [0020], [0033], [0035]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the side walls of Germani by having provided each pad, in order to attenuate the detonation and provide blast suppression (para. [0056]). 
Regarding claim 21, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the one or more polyacrylate salt or polyamide salt is one or more polyacrylate metal salt or polyamide metal salt.
para. [0020]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a polyacrylate metal or polyamide metal salt as taught by Bailey, in order to absorb a substantial amount of water (para. [0020], [0050]).
Regarding claim 22, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the metal of the one or more polyacrylate metal salt or polyamide metal salt is sodium or potassium.
However, Bailey teaches the metal of the one or more polyacrylate metal salt or polyamide metal salt is sodium or potassium. (para. [0020], [0050]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a polyacrylate metal or polyamide metal salt as taught by Bailey, in order to absorb a substantial amount of water (para. [0020], [0050]).
Regarding claim 23, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the cellulosic material is pulp fibre.
However, Bailey teaches the cellulosic material is pulp fibre (para. [0022]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a pulp fibre as taught by Bailey, in order to increase the rate of water uptake (para. [0017]).
Regarding claim 24, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the hydrophilic material is cotton.
However, Bailey teaches the hydrophilic material is cotton (para. [0034]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a hydrophilic liner as taught by Bailey, in order to attract water into the barrage unit.
Regarding claim 25, Germani disclose the barrage unit (12) with side walls (20, 21).  
Germani fails to disclose each pad is sandwiched between first and second liner layers of a respective one of the first and second side walls.
However, Bailey teaches a pad (3) is sandwiched between first and second liner layers (2 top, 2 bottom; Fig. 2a).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the side walls of Germani by having provided a lined pad, as taught by Bailey, in order to absorb and contain the hazardous material.
Regarding claim 26, , Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein each of the first and second liner layers comprises a hydrophilic material
However, Bailey teaches each of the liner layers (2) comprises a hydrophilic material (para. [0034]).

Regarding claim 27, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the hydrophilic material is cotton.
However, Bailey teaches the hydrophilic material is cotton (para. [0034]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a hydrophilic liner as taught by Bailey, in order to attract water into the barrage unit.
Regarding claim 28, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the superabsorbent polymer is one or more polyacrylate or polyamide.
However, Bailey teaches a superabsorbent polymer is one or more polyacrylate or polyamide (para. [0050]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a polyacrylate or polyamide as taught by Bailey, in order to absorb a large amount of water (para. [0050]).
Regarding claim 29, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).

However, Bailey teaches the one or more polyacrylate or polyamide is one or more polyacrylate salt or polyamide salt (para. [0020]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a polyacrylate salt or polyamide salt as taught by Bailey, in order to absorb a substantial amount of water (para. [0020], [0050]).
Regarding claim 30, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the one or more polyacrylate salt or polyamide salt is one or more polyacrylate metal salt or polyamide metal salt.
However, Bailey teaches the one or more polyacrylate salt or polyamide salt is one or more polyacrylate metal salt or polyamide metal salt (para. [0020]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided a polyacrylate metal or polyamide metal salt as taught by Bailey, in order to absorb a substantial amount of water (para. [0020], [0050]).
Regarding claim 31, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the metal of the one or more polyacrylate metal salt or polyamide metal salt is sodium or potassium.
However, Bailey teaches the metal of the one or more polyacrylate metal salt or polyamide metal salt is sodium or potassium. (para. [0020], [0050]).
para. [0020], [0050]).
Regarding claim 32, Germani discloses a barrage unit (11) having an absorbent material (pg. 6 ll. 30-32, pg. 7 ll. 1-2, 8-11, 15-20).
Germani fails to disclose wherein the absorbent fibrous material is a cellulosic material.
However, Bailey teaches the absorbent fibrous material is a cellulosic material (para. [0022]).
It would have been obvious to one having ordinary skill in the art, at the time applicant's invention was filed, to have modified the barrage unit of Germani by having provided an absorbent cellulosic material as taught by Bailey, in order to increase the rate of water uptake (para. [0017]).
Response to Arguments
5.	Applicant’s arguments rely on newly amended claim language which is deemed to be read on by the new reference of Laubie as detailed in the action above.
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731